DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 12/20/2021 with regard to claim 1 have been fully considered but they are not persuasive. Applicant argues that interleaving the wet wipes to enable pop up dispensing which makes it easier to remove subsequent sheets is improper as Tanaka‘s wet wipes would dry out. However a user would merely have to press the free end of the wipe back into the dispensing opening before resealing the container to prevent the wet wipes from drying out. US 2012/0241333, US 2008/0135572, US 2006/0283750 and US 2006/0060598 all disclose different wet wipe dispensers which used interleaved sheets, as such interleaving the sheets of Tanaka would not cause any issue for Tanaka. For at least the foregoing reasons claims 1-14 stand rejected.
Applicant's arguments filed 12/20/2021 with respect to claim 11 have been fully considered but they are not persuasive. Applicant argues that Tanaka does not disclose that the parallel folds are made before the perpendicular fold and that Tanaka does not disclose step b. However Tanaka clearly discloses a first fold a L1 is made and then a fold at L2 and a third fold at L3 before the perpendicular fold at L4 as seen in figures 2A,2B,3A,3B. Winlund is only relied on to teach interfolding (step c) of one panel between two panels of the consecutive folded sheet not into the which panels are interfolded or how the interfolding is accomplished as this is not claimed. As noted above a plurality of wet wipe dispensers also disclose interfolding consecutive sheets. For at least the foregoing reasons claims 1, 11 and their dependent claims stand rejected.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1-8 and 10-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. US 6,296,144 in view of Widlund US 2004/0222582.
Tanaka discloses a stack of paper sheets for use as napkins, or method comprising:
(Re claim 1,11) “a plurality of folded sheets” (10 figure 1). “wherein each folded sheet is folded along a first folding line so that a part of a free edge opposite to the first folding line is located on an outer surface of the folded sheet  and inward of outer peripheral edges of the folded sheet to form
a starter fold” (L2 figure 3A, 3B). “wherein each folded sheet is further folded along a second folding line non-parallel to the first folding line, the second folding line separating the folded sheet in two panels connected at the second folding” (L4 figure 3A,3B). “wherein each folded sheet is further folded along a third folding line parallel to the first folding line G3) forming a backfold, the backfold and the starter fold being located on opposite sides of an intermediate sheet before being folded about the second
folding line. (L3 figure 3A, 3B).
	Tanaka does not disclose two consecutive folded sheets are interfolded so that one panel of one folded sheet is disposed between two panels of the consecutive folded sheet.
	Widlund teaches two consecutive folded sheets are interfolded so that one panel of one folded sheet is disposed between two panels of the consecutive folded sheet (figure 6D).
	It would have been obvious to one skilled in the art to modify the system og Tanaka to include disclose two consecutive folded sheets are interfolded so that one panel of one folded sheet is disposed between two panels of the consecutive folded sheet because it allows for pop up dispensing which makes it easier to remove subsequent sheets.
(Re claim 2) “ wherein the first folding line extends perpendicular to the second folding line” (L2, L4 figure 3A).

(Re claim 4) “a width of the starter fold perpendicular to the first folding line and a width of the backfold perpendicular to the third folding line sum up to a total width of the folded sheet G9) between the first folding line and the third folding line” (L2,L3 figure 3A,3B).
(Re claim 5) “the backfold extends along the two panels on surfaces of the panels facing each other” (L3 figure 3B).
(Re claim 6,12) “the free edge of the starter fold is formed by a fourth folding line” (L1 figure 3A).
(Re claim 7) “wherein the fourth folding line is a half fold of a base sheet” (L1 figure 2A,2B).
(Re claim 8) “the fourth folding line is parallel to the first folding line” (L1, L2 figure 3A, 3B).
(Re claim 10) A dispenser comprising: 
“a housing for accommodating a stack according to claim 1;  the part of the free edge of the starter fold being accessible via the dispensing opening when the stack is accommodated in the housing” (L1,L2,2,3 figure 1).
	(Re claim 13) “the sheets are fed in a machine direction and the first folding line is parallel to the
machine direction  and the second folding line is transverse to the machine direction” (L2, L4 figure 3A, 3B).
	(Re claim 14) “each one of the two panels includes the starter fold and the back fold” (L2, L3 figure 3A, 3B).
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka/Widlund in view of McDonald US 7,211,311.
Tanaka/Widlund discloses the stack and method as rejected above.

McDonald teaches the folded sheet is folded about two of the second folding lines separating the folded sheet in three panels connected at the second folding lines (52, 54 figure 4-6).
It would have been obvious to one skilled in the art to modify the system of Tanaka/Widlund to include the folded sheet is folded about two of the second folding lines separating the folded sheet in three panels connected at the second folding lines because it can reduce the size to of dispenser needed or increase the size of the sheet which can fit into a given size dispenser.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY R WAGGONER whose telephone number is (571)272-8204. The examiner can normally be reached Mon-Thurs 5am-330pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TIMOTHY R. WAGGONER
Primary Examiner
Art Unit 3655



/TIMOTHY R WAGGONER/Primary Examiner, Art Unit 3655